 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     SYLVIA IRVIN
     Assistant Federal Public Defender
 3   411 E. Bonneville Avenue, Suite 250
     Las Vegas, Nevada 89101
 4   (702) 388-6577 Phone
     (702) 388-6261 Fax
 5   Sylvia_Irvin@fd.org
     Attorney for Danny Ray Salzer
 6
                                   UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                                Case No. 2:18-cr-189-MMD-EJY

 9                    Plaintiff,
                                                              STIPULATION TO RESTITUTION
                                                              AMOUNT AND PROPOSED ORDER
10   v.

11   DANNY RAY SALZER,

12                    Defendant.

13

14           It is stipulated and agreed to by and between United States Attorney Nicholas A.

15   Trutanich and Assistant United States Attorney Elham Roohani, counsel for the United States of

     America, and Federal Defender Rene L. Valladares and Assistant Federal Defender Sylvia Irvin,
16
     counsel for Defendant Danny Ray Salzer, that the restitution amount has been agreed upon and
17
     that as a result, it is not necessary for this Court to set a restitution hearing.
18
             This parties enter this Stipulation for the following reasons:
19
             1.      On October 16, 2019, this Court sentenced Mr. Salzer to 186 months of
20
     imprisonment. ECF Nos. 48, 50. As requested by the parties, this Court agreed to postpone the
21
     restitution hearing to allow the parties to finalize the restitution amount. ECF No. 48. At the
22   sentencing hearing, Mr. Salzer waived his right to be present at the restitution hearing. See id.
23           2.      Since the sentencing hearing, the parties have conferred regarding the restitution

24   amount. Defense counsel agrees that the Government has met its burden under Paroline v.
 1   United States, 572 U.S. 434 (2014), and United States v. Galan, 804 F.3d 1287 (9th Cir. 2015).

 2   Accordingly, Mr. Salzer has no legal or factual objections to the restitution request and agrees to

 3   pay restitution to Z.R. in the amount of $23,328.00. No other restitution requests were presented

     to the Defendant and defense counsel by the Government as to any other victim.
 4
            3.      The parties agree that Mr. Salzer should pay restitution in the total amount of
 5
     $23,328.00 to Z.R., and request the Court allow Mr. Salzer to make nominal monthly payments.
 6
     Concurrent with this Stipulation, the restitution list is being filed under seal because it contains
 7
     the name of the victim.
 8
            DATED this 27th day of January, 2020.
 9

10    RENE L. VALLADARES                                   NICHOLAS A. TRUTANICH
      Federal Public Defender                              United States Attorney
11

12    By /s/ Sylvia Irvin                  .               By /s/ Elham Roohani               .
         Sylvia Irvin                                        Elham Roohani
13       Assistant Federal Public Defender                   Assistant United States Attorney

14

15                                       RESTITUTION ORDER

16          Based on the Stipulation submitted by counsel for the Government and defense counsel,

17   IT IS THEREFORE ORDERED that the Defendant Danny Ray Salzer will pay restitution in the

18   amount of $23,328.00 to Z.R. The restitution list will be attached to the final judgment and filed

19   UNDER SEAL.

20
                  27th day of January, 2020.
            DATED ____
21

22                                               _______________________________________
                                                 THE HONORABLE MIRANDA M. DU
23                                               UNITED STATES DISTRICT JUDGE

24                                                     2
